Claimant has an award for total disability caused by tuberculosis of the lungs. The first objective symptom was a pulmonary hemorrhage. This occurred directly after claimant had carried a bundle of paper or cardboard weighing about seventy-five pounds a distance and up a short flight of stairs. He had been engaged in the same work most of the day.' A physician testified that claimant had tuberculosis, or at least was predisposed toward it before the hemorrhage; that the strain of lifting the paper ruptured a blood vessel in the lungs and activated the previously dormant condition. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.